DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-19-2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 5-19-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claim 11 has been cancelled.
Claims 23-25 have been added.
Claims 1, 8, and 15 are amended.
Claims 1, 4-10, 14-17, 20, and 22-25 are pending and rejected as explained in the instant Office Action below.
Response to Arguments
The Applicant's arguments filed 5-19-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to 

Regarding the Applicants arguments on pages 8-9, the Applicant asserts “Thus, Beard's method appears to rely upon "following one or more subjects through a known environment, or according to preprogrammed maneuvers," which does not teach or suggest "the processing system enabl[ing] the vehicle to navigate the environment autonomously based on the vehicular control instruction," as recited in amended claim 1”. 
The Examiner asserts that the system taught by Beard expressly indicates that the autonomous vehicle control is based on the gathered camera data, wherein cvol.5 lines 60-64 expressly discloses “the peripheral device 110 includes a UGV 110b, the processor 138 may identify and assume control of the motor control systems 134a as well as a steering control system 134b configured to control one or more axles of a wheeled UGV 110b and thus steer the UGV 110b”. Therefore, the unmanned ground vehicle (UGV) taught by Beard is autonomously controlled based on vehicular control instruction generated by the processor 138.

 Regarding the Applicants arguments on page 9, the Applicant asserts “Templeton does not appear to teach or suggest that "the vehicular control instructions are determined by a processing system positioned locally at the sensor unit based on the processing system performing sensor fusion using sensor data from a plurality of sensors corresponding to the sensor unit," as recited in amended claim 1. (Emphasis added)”.
The Examiner asserts that the claimed feature of a “processing system positioned locally at the sensor unit” is taught by Beard in at least col. 5, lines 51-52. Furthermore, the claimed feature of using sensor fusion is taught by Templeton in at least para.[0065]. 

The Applicant’s remaining arguments appear to be primarily directed towards the amendments to the claims and/or the newly added claims, which are addressed in the instant Office Action below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 8, 9, 14, 15, 16, 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US Patent 10375359) in view of Templeton (US Publication No. 2016/0274589).
Regarding claim 1, Beard teaches A vehicular system comprising: (see at least col. 1-col. 10, Beard teaches a vehicle control system):
a control system configured to autonomously control a vehicle based on vehicular control instructions (see at least the Abstract and col. 5, lines 50-64, Beard teaches autonomously controlling a vehicle using a intelligent camera system 100); 
and a connector coupled to the vehicle configured to enable a sensor unit to couple to the vehicle, wherein the connector comprises (see at least col. 5, lines 4-30, Beard teaches using connecting the intelligent camera system to the vehicle using a peripheral port interface 106 , which anticipates the recited connector): 
a power supply connection (see at least col. 5, lines 1-3, Beard teaches drawing power through the peripheral port from the vehicle) 
a data bus, wherein the data bus is coupled to the control system and configured to provide the vehicular control instructions from the sensor unit to the control system (see at least col. 5, lines 4-6 and 65-67, Beard teaches physically connecting the intelligent camera system to the vehicle control system, which anticipates using any known wired transmission means, including, but not limited to, the recited data bus).
wherein the vehicular control instructions are determined by a processing system positioned locally at the sensor unit (see at least col. 4, lines 50-53, and col. 5, lines 50-64, Beard teaches the processor 138 of the intelligent camera system is positioned locally at the system itself) using sensor data from a plurality of sensors corresponding to the sensor unit (see at least col. 1, lines 43-44, Beard teaches a plurality of cameras or image sensors, which anticipates using a plurality of cameras or image sensors in the intelligent camera system), 
wherein the sensor data represents an environment of the vehicle (see at least col. 6, lines 1-21, Beard teaches sensing the environment of the vehicle)
and wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see at least col. 5, lines 50-64, Beard teaches the processor 138 of the intelligent camera system transmits control signals to the vehicle. Also, see at least the Abstract and col.4, lines 28-45, Beard teaches autonomously controlling the vehicle without human intervention, which anticipates using a “fully autonomous mode” to control the vehicle).
a connector coupled to a roof of the vehicle,
a thermal connection configured to remove heat from the sensor unit by coupling heat across the connector to a heat unit, 
performing sensor fusion using sensor data from a plurality of sensors corresponding to the sensor unit,
However, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that sensor fusion is merely the processing of a combination of sensor data.
Furthermore, Templeton teaches a connector coupled to a roof of the vehicle configured to enable a sensor unit to couple to the vehicle, wherein the connector comprises (see at least para.[0082], Templeton teaches a mount coupled to the roof the vehicle, wherein the sensor unit is connected to the mount): 
a thermal connection configured to remove heat from the sensor unit by coupling heat across the connector to a heat unit (see at least para.[0084] and Figure 2, Templeton teaches a sensor system on a roof of a vehicle. Also, Templeton teaches using at least one heat sink, which anticipates a “heat unit”, with respect to a sensor unit coupled to the roof a vehicle, see at least para.[0112] of Templeton. Therefore, Templeton anticipates using the recited “thermal connection” based on the finite number of possible locations to place the heat sink, such as on the sensor itself, on the connector that is used to mount the sensor to the vehicle roof, and/or on the vehicle roof itself)
and wherein the vehicular control instructions are determined by a processing system, the processing system performing sensor fusion (see at least para.[0049], Templeton teaches a computer system 112 that determines vehicle control instructions. Also, see at least para.[0056], [0063] and [0065], Templeton teaches sensor fusion) using sensor data from a plurality of sensors corresponding to the sensor unit (see at least para.[0008], [0056], [0065], and [0082], Templeton teaches a fusion algorithm to fuse sensor data for autonomous vehicle control, such as radar and LIDAR)
and wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see at least para.[0050], Templeton teaches using a fully autonomous driving mode).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard with the teachings of Templeton to use a thermal connector configured to dissipate heat in order to effectively cool vehicle components such as sensors to prevent a sensor from overheating while sustaining a maximum pulse rate and to use sensor fusion to facilitate vehicle navigation using a plurality of sensor data, as recognized by Templeton in at least para.[0063] and [0112].

Regarding claim 4, Beard teaches the data bus is configured to provide sensor data from the sensor unit to the control system (see at least col. 5, lines 50-64, Beard teaches the processor 138 of the intelligent camera system transmits control signals to the vehicle).

Regarding claim 5, Beard teaches a conversion unit configured to: determine an object in an environment of the vehicle (see at least col. 6, lines 1-22, Beard teaches a processor to determine objects in the environment); 
and communicate control signals to the vehicle by way of the data bus, wherein the control signals are based on the determined object (see at least col. 5, lines 50-64, Beard teaches the processor 138 of the intelligent camera system transmits control signals to the vehicle).

Regarding claim 7, Beard teaches the connector is configured to removably couple the sensor unit to the vehicle (see at least col. 1, lines 58-61, Beard teaches removably coupling the sensor unit 202 to the vehicle via a mount).

a sensor unit comprising: a plurality of sensors configured to sense an environment of a vehicle (see at least col.1, lines 40-67, and col.7, lines 49-57, Beard teaches multiple cameras or image sensors on a vehicle, which anticipates a sensor unit that comprises a plurality of sensors); 
a processing system configured to determine vehicle control instructions based on sensor data from the plurality of sensors (see at least col. 6, lines 39-57, Beard teaches a plurality of sensors. Also,  see at least col. 1, lines 43-44, Beard teaches a plurality of cameras or image sensors, which anticipates using a plurality of cameras or image sensors in the intelligent camera system), 
wherein the sensor data represents the environment of the vehicle (see at least col. 6, lines 1-21, Beard teaches sensing the environment of the vehicle)
wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see at least col. 5, lines 50-64, Beard teaches the processor 138 of the intelligent camera system transmits control signals to the vehicle. Also, see at least the Abstract and col.4, lines 28-45, Beard teaches autonomously controlling the vehicle without human intervention, which anticipates using a “fully autonomous mode” to control the vehicle)
and a coupling portion of the sensor unit configured to removably couple the sensor unit to the vehicle, the coupling portion comprising (see at least col. 5, lines 4-30, Beard teaches using connecting the intelligent camera system to the vehicle using a peripheral port interface 106. Also, see at least col. 1, lines 58-59, Beard teaches removably connecting the sensor system to the peripheral port): 
a power supply connection (see at least col. 5, lines 1-3, Beard teaches drawing power through the peripheral port from the vehicle) 
and a data bus, wherein the data bus is configured to provide information to a control system of the vehicle (see at least col. 5, lines 4-6 and 65-67, Beard teaches physically connecting the intelligent .
Beard does not expressly indicate sensor fusion and a thermal connection configured to remove heat from the sensor unit. However, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that sensor fusion is merely the processing of a combination of sensor data.
Furthermore, Templeton teaches a sensor unit comprising a plurality of sensors configured to sense an environment of a vehicle (see at least para.[0082], Templeton teaches a sensor unit with a plurality of sensors); 
determine vehicle control instructions based on performing  sensor fusion using sensor data from the plurality of sensors (see at least para.[0063] and [0065], Templeton teaches sensor fusion)
a thermal connection configured to remove heat from the sensor unit (see at least para.[0084] and Figure 2, Templeton teaches a sensor system on a roof of a vehicle. Also, Templeton teaches using at least one heat sink with respect to a sensor unit coupled to the roof a vehicle, see at least para.[0112] of Templeton. Therefore, Templeton anticipates using the recited “thermal connection” based on the finite number of possible locations to place the heat sink, such as on the sensor itself, on the connector that is used to mount the sensor to the vehicle roof, and/or on the vehicle roof itself).
and wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see at least para.[0050], Templeton teaches using a fully autonomous driving mode).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard with the teachings of Templeton to use a thermal connector configured to dissipate heat in order to effectively cool vehicle components such as sensors to prevent a sensor from overheating while 

Regarding claim 9, Beard teaches a conversion unit configured to: determine an object in an environment of the vehicle (see at least col. 6, lines 1-22, Beard teaches a processor to determine objects in the environment); 
and communicate control signals to the vehicle by way of the data bus, wherein the control signals are based on the determined object (see at least col. 5, lines 50-64, Beard teaches the processor 138 of the intelligent camera system transmits control signals to the vehicle).

Regarding claim 14, Beard teaches the data bus is configured to provide sensor data from the sensor unit to the control system of the vehicle (see at least col. 5, lines 4-6 and 65-67, Beard teaches physically connecting the intelligent camera system to the vehicle control system, which anticipates using any known wired transmission means, including, but not limited to, the recited data bus).

Regarding claim 15, Beard teaches A method comprising: providing vehicular control instructions a control system configured to provide autonomous control to a vehicle (see at least col. 1-col. 10, Beard teaches a vehicle control system); 
and providing a connector coupled to the vehicle configured to enable a sensor unit to couple to the vehicle, wherein the connector comprises (see at least col. 5, lines 4-30, Beard teaches using connecting the intelligent camera system to the vehicle using a peripheral port interface 106 , which anticipates the recited connector): 
a power supply connection (see at least col. 5, lines 1-3, Beard teaches drawing power through the peripheral port from the vehicle) 
a data bus, wherein the data bus is coupled to the control system (see at least col. 5, lines 4-6 and 65-67, Beard teaches physically connecting the intelligent camera system to the vehicle control system, which anticipates using any known wired transmission means, including, but not limited to, the recited data bus).
and wherein the vehicular control instructions are determined by a processing system positioned locally at the sensor unit (see at least col. 4, lines 50-53, and col. 5, lines 50-64, Beard teaches the processor 138 of the intelligent camera system is positioned locally at the system itself) based on the processing system using sensor data from a plurality of sensors corresponding to the sensor unit (see at least col.1, lines 40-67, and col.7, lines 49-57, Beard teaches multiple cameras or image sensors on a vehicle, which anticipates a sensor unit that comprises a plurality of sensors), 
wherein the sensor data represents an environment of the vehicle (see at least col. 6, lines 1-21, Beard teaches sensing the environment of the vehicle)
and wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see at least col. 5, lines 50-64, Beard teaches the processor 138 of the intelligent camera system transmits control signals to the vehicle. Also, see at least the Abstract and col.4, lines 28-45, Beard teaches autonomously controlling the vehicle without human intervention, which anticipates using a “fully autonomous mode” to control the vehicle).
Beard does not expressly indicate a connector coupled to a roof of the vehicle, sensor fusion and a thermal connection configured to remove heat from the sensor unit. However, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that sensor fusion is merely the processing of a combination of sensor data.
Furthermore, Templeton teaches a connector coupled to a roof of the vehicle configured to enable a sensor unit to couple to the vehicle, wherein the connector comprises (see at least 
a plurality of sensors corresponding to the sensor unit (see at least para.[0082], Templeton teaches sensor unit with a plurality of sensors); 
performing sensor fusion using sensor data from a plurality of sensors corresponding to the sensor unit  (see at least para.[0063] and [0065], Templeton teaches sensor fusion)
a thermal connection configured to remove heat from the sensor unit (see at least para.[0084] and Figure 2, Templeton teaches a sensor system on a roof of a vehicle. Also, Templeton teaches using at least one heat sink with respect to a sensor unit coupled to the roof a vehicle, see at least para.[0112] of Templeton. Therefore, Templeton anticipates using the recited “thermal connection” based on the finite number of possible locations to place the heat sink, such as on the sensor itself, on the connector that is used to mount the sensor to the vehicle roof, and/or on the vehicle roof itself)
and wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see at least para.[0050], Templeton teaches using a fully autonomous driving mode).
 Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard with the teachings of Templeton to use a thermal connector configured to dissipate heat in order to effectively cool vehicle components such as sensors to prevent a sensor from overheating while sustaining a maximum pulse rate and to use sensor fusion to facilitate vehicle navigation using a plurality of sensor data, as recognized by Templeton in at least para.[0063] and [0112].

Regarding claim 16, Beard teaches a conversion unit configured to: determine an object in an environment of the vehicle (see at least col. 6, lines 1-22, Beard teaches a processor to determine objects in the environment); 
and communicate control signals to the vehicle by way of the data bus, wherein the control signals are based on the determined object (see at least col. 5, lines 50-64, Beard teaches the processor 138 of the intelligent camera system transmits control signals to the vehicle).

Regarding claim 20, Beard teaches the data bus is configured to provide sensor data from the sensor unit to the control system (see at least col. 5, lines 50-64, Beard teaches the processor 138 of the intelligent camera system transmits control signals to the vehicle).

Regarding claim 22, Beard does not expressly indicate the plurality of sensors corresponding to the sensor unit includes at least a LIDAR device and a RADAR device. 
However, Templeton teaches the plurality of sensors of the sensor unit includes at least a LIDAR device and a RADAR device (see at least para.[0008], [0056], [0065], and [0082], Templeton teaches a fusion algorithm to fuse sensor data for autonomous vehicle control, such as radar and LIDAR).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard with the teachings of Templeton to use a thermal connector configured to dissipate heat in order to effectively cool vehicle components such as sensors to prevent a sensor from overheating while sustaining a maximum pulse rate, as recognized by Templeton in at least para.[0112].

Regarding claim 23, Beard teaches the vehicle lacks sensing capabilities that enable the vehicle to navigate the environment autonomously when the sensor unit is decoupled from the connector (see at least col. 5, lines 60-64, Beard teaches that the sensor data of the intelligent camera system 100 is used to generate the control signals that control the vehicle. Therefore, the vehicle is unable to perform autonomous control when the intelligent camera system 100 is decoupled from the vehicle)

Regarding claim 24, Beard teaches the vehicle further lacks processing capabilities that enable the vehicle to navigate the environment autonomously when the sensor unit is decoupled from the connector (see at least col.5, lines 60-64, Beard teaches that the processor 138 of the intelligent camera system 100 is used to generate the control signals that control the vehicle. Therefore, the vehicle is unable to perform autonomous control when the processor 138 is decoupled from the vehicle).

Regarding claim 25, Beard teaches the sensor data further represents one or more obstacles in the environment of the vehicle (see at least col. 6, lines 10-15, Beard teaches detecting various objects in the surrounding environment, which anticipates detecting any object that corresponds to an obstacle). 
Beard does not expressly indicate the vehicular control instructions indicate a route for the vehicle that avoids the one or more obstacles.
However, Templeton teaches the sensor data further represents one or more obstacles in the environment of the vehicle (see at least para.[0049], Templeton teaches detecting obstacles in the surrounding environment), 
the vehicular control instructions indicate a route for the vehicle that avoids the one or more obstacles (see at least para.[0067] and [0077], Templeton teaches determining a path for avoiding detected obstacles). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard with the teachings of Templeton to identify obstacles in an environment in order to effectively avoid said obstacles while navigating the vehicle,  as recognized by Templeton in at least para.[0067].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beard (US Patent 10375359) in view of Templeton (US Publication No. 2016/0274589), as applied to claim 5 above, and further in view of Ousbourne (US Patent 5499182).
Regarding claim 6, Beard in view of Templeton does not expressly indicate the conversion unit is further configured to convert a voltage provided by the power supply connection to at least one voltage of the sensor unit.
However, Ousbourne teaches a conversion unit configured to convert a voltage provided by the power supply connection to at least one voltage of the sensor unit (see at least col.4, lines 58-65, Ousbourne teaches converting power from a vehicle power supply to at least one sensor).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard in view of Templeton with the teachings of Ousbourne to use a power converter in order to provide the optimal amount of power to at least one sensors using a vehicle power supply, as recognized by Ousbourne in at least col.4. 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US Patent 10375359) in view of Templeton (US Publication No. 2016/0274589), as applied to claims 9 and 16 above, and further in view of Ousbourne (US Patent 5499182).
Regarding claims 10 and 17, Beard in view of Templeton does not expressly indicate the conversion unit is further configured to convert a voltage provided by the power supply connection to at least one voltage of the sensor unit.
However, Ousbourne teaches a conversion unit configured to convert a voltage provided by the power supply connection to at least one voltage of the sensor unit (see at least col.4, lines 58-65, Ousbourne teaches converting power from a vehicle power supply to at least one sensor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665